


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LOAN DOCUMENTS
 
This First Amendment to Amended and Restated Credit Agreement and Loan Documents
is made as of March 1, 2016, by and between by and among the financial
institutions from time to time signatory hereto (individually, a “Lender” and
collectively, the “Lenders”), California Bank & Trust, a division of ZB, N.A.
(formerly known as California Bank & Trust), as Administrative Agent for the
Lenders (in such capacity, the “Agent”), and Owens Realty Mortgage, Inc., a
Maryland corporation (“Borrower”).
 
RECITALS
 
A.           Borrower, Agent and Lenders entered into that certain Amended and
Restated Credit Agreement, dated April 16, 2015 (as amended and modified through
but excluding the date hereof, the “Credit Agreement”).
 
B.           The Credit Agreement is evidenced by that certain (i) Amended and
Restated Master Revolving Note in the principal amount of up to $20,000,000,
made by Borrower and payable to California Bank & Trust and (ii) Master
Revolving Note in the principal amount of up to $10,000,000, made by Borrower
and payable to First Bank.
 
C.           Borrower executed various documents and agreement in connection
with the Credit Agreement, including, but not limited to the following: (i)
Amended and Restated Advance Formula Agreement, among Agent, Lenders and
Borrower (the “Advance Formula Agreement”), (ii) Addendum to Credit Agreement
(Agency Provisions) among Agent, Lenders and Borrower (“the “Addendum to Credit
Agreement”), (iii) Security Agreement in favor of Agent and Lenders, (iv)
Reference Agreement and (v) various Pledge Agreements and Amended and Restated
Pledge Agreements (together with Collateral Assignments of Deeds of Trust and
related agreements in connection therewith) in favor of Agent and Lenders
(collectively the “Pledges”).  As of the date of this Amendment, the Loan is not
secured directly by any real property.
 
D.           Agent, Lenders and Borrower have agreed to amend the Credit
Agreement and various other Loan Documents, on the terms and conditions set
forth below.
 
AGREEMENT
 
NOW, THEREFORE, for value received, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
1. Definitions.  Unless otherwise indicated, words and terms which are defined
in the Credit Agreement have the same meaning where used herein.
 
2. Amendment to Loan Documents.
 
2.1           Each reference to “California Bank & Trust”, whether as Agent or
Lender, in the Credit Agreement and all other Loan Documents is changed to
“California Bank & Trust, a division of ZB, N.A.” and any reference to Lenders
shall include, in addition to California Bank & Trust, a division of ZB, N.A.
and First Bank, any other financial institutions from time to time signatory to
the Credit Agreement and set forth on Schedule 1 to the Addendum to Credit
Agreement.
 
2.2           In Section 1 of the Credit Agreement, the following definitions
are hereby amended and restated in its entirety as follows:
 
““Master Revolving Notes” shall mean collectively, the Amended and Restated
Master Revolving Note in the principal amount of $35,000,000, by Borrower to the
order of California Bank & Trust, a division of ZB, N.A., the Amended and
Restated Master Revolving Note in the principal amount of $15,000,000, by
Borrower to the order of First Bank, each dated as of March 1, 2016 and any
other promissory notes delivered by Borrower to any Lender pursuant to the terms
of Section 2(c) of the Addendum (as each may have been amended, modified or
supplemented).”
 
 
1

--------------------------------------------------------------------------------

 
“Total Commitment” shall mean Fifty Million Dollars ($50,000,000), or such
higher amount not exceeding Seventy Five Million Dollars ($75,000,000), to the
extent the Commitments are increased as provided in Section 2(c) of the
Addendum.”
 
2.3           Section 4(a) of the Credit Agreement, subparagraphs (v) and (viii)
are hereby amended and restated in its entirety as follows:
 
“(v)  As soon as available, and in any event within forty-five (45) days after
and as of the end of each fiscal quarter of Borrower, a financial statement and
rent roll for each parcel(s) of real Property comprising any Eligible Owned Real
Property, reflecting income, expenses, assets and liabilities attributable to
such Eligible Owned Real Property and the operations thereof, and the name of
each lessee, the net monthly rental for each space in such Eligible Owned Real
Property and such other information as Agent may request, certified by an
Authorized Officer of Borrower.”
 
“(viii) Promptly after becoming aware of the occurrence or existence of any
Default or Event of Default, any change to the Borrowing Base Certificate, or of
any other condition, occurrence or event which has had or could reasonably be
expected to have a Material Adverse Effect, a written statement of an Authorized
Officer of Borrower setting forth the details of such Default or Event of
Default, change in Borrowing Base Certificate or such other condition or
occurrence, and the action which Borrower has taken or caused to be taken, or
proposes to take or cause to be taken, with respect thereto.”
 
2.4           In Section 4 of the Credit Agreement, paragraphs (j) and (k) are
hereby amended and restated in its entirety as follows:
 
“(j) Liquid Assets.  At all times until March 31, 2016, be and remain the owner
of Unencumbered Liquid Assets having a value (as such value is determined by
Agent) of not less than Two Million Dollars ($2,000,000), and thereafter having
a value of not less than Three Million Five Hundred Thousand Dollars
($3,500,000).
 
(k) Debt-to Tangible Net Worth Ratio. Maintain, at all times, a Debt-to-Tangible
Net Worth Ratio of not more than 0.50 to 1.00 until the period ended March 31,
2016 and not more than 0.60 to 1.00 thereafter.”
 
2.5           A new Subsection (n) is added to Section 4 as follows:
 
“(n)  Opus Loan.  If the Total Commitment is increased to Seventy Million
($70,000,000) or more, Borrower will repay all amounts owing to Opus Bank and
terminate all evidence of indebtedness with Opus Bank.”
 
2.6           The Form of Compliance Certificate, Form of Borrowing Base
Certificate and Form of Disbursement Request attached to the Credit Agreement
are replaced in their entirety with the attached Form of Compliance Certificate,
Form of Borrowing Base Certificate and Form of Disbursement Request.
 
2.7            In Recital A to the Addendum to Credit Agreement, the reference
to “Thirty Million and No/100 Dollars ($30,000,000)” is changed to “Fifty
Million Dollars ($50,000,000) or as increased hereunder”.
 
2.8           In Section 2 of the Addendum to Credit Agreement, the amount of
“$5,000,000” available for Swing Line Loans is hereby increased to
“$10,000,000”.
 
2.9           A new Subsection (c) is hereby added to Section 2 of the Addendum
to Credit Agreement, as follows:
 
(c)           Request for Increase.
 
(i)           Provided there exists no Default or Event of Default, upon notice
to the Agent (which shall promptly notify the Lenders), the Borrower may from
time to time, request an increase in the Total Commitment by an amount not
exceeding $25,000,000; provided that (i) any such request for an increase shall
be in a minimum amount of $5,000,000 and (ii) any increase will permanently
reduce the amount available under this provision.  At the time of sending such
notice, the Borrower (in consultation with the Agent) shall specify the time
period within which each Lender or any potential Lenders are requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to the Lenders and potential Lenders).  Each
Lender shall notify the Agent within such time period whether or not it agrees
to increase its Commitment and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase.  Any Lender
not responding within such time period shall be deemed to have declined to
increase its Commitment.  The Agent shall notify the Borrower and each Lender of
the Lenders’ responses to each request made hereunder.  To achieve the full
amount of a requested increase and subject to the approval of the Agent and the
other Lenders, the Borrower or Agent (with the approval of Borrower) may also
invite additional financial institutions to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Agent and its counsel.
 
 
2

--------------------------------------------------------------------------------

 
(ii)           If the Total Commitment is increased in accordance with this
Section 2(c), the Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such increase and the Increase Effective Date.
 
(iii)           As a condition precedent to such increase, the Borrower shall
deliver to the Agent a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by an Authorized Officer of Borrower
(A) certifying and attaching the resolutions adopted by Borrower approving or
consenting to such increase and borrowing from a particular Lender, and (B)
certifying that, before and after giving effect to such increase, (x) the
representations and warranties contained in Section 3 and the other Loan
Documents are true and correct on and as of the Increase Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (y) no Default nor Event of Default exists.  The Borrower shall prepay any
Committed Loans outstanding on the Increase Effective Date (and pay any
prepayment fees required pursuant the Master Revolving Notes) to the extent
necessary to keep the outstanding Loans ratable with any revised Pro Rata Shares
arising from any nonratable increase in the Commitments under this Section 2(c).
 
(iv)           This Section 2(c) shall supersede any provisions in Section 7 or
3(c) to the contrary.
 
2.10           Schedule I to the Addendum to Credit Agreement is replaced in its
entirety with the attached Schedule I.
 
2.11           In Section 1.A of the Advance Formula Agreement is hereby amended
and restated in its entirety as follows:
 
APPRAISED VALUE.  “Appraised Value” means the “as-is” market value of real
property, as determined by Agent from time to time using a reasonable and
appropriate method which (i) conforms to then-current regulatory requirements,
including FIRREA and USPAP, (ii) is determined by Agent to be reasonable and
appropriate under the circumstances, and (iii) takes into account then-current
market conditions, including vacancy factors, rental rates and concessions. Loan
Notes that were included in the Borrowing Base as Eligible Loan Notes on or
before March 5, 2016 that were included despite the non-compliance of an
appraisal, will continue to be Eligible Loan Notes so long as a new, compliant
appraisal, is received on or before June 4, 2016, though the Appraised Value may
be readjusted based on such new appraisal.  Appraisal reviews are required for
collateral securing any proposed Eligible Loan Note.
 
2.12           Subsection x of Section 1.B of the Advance Formula Agreement is
hereby amended and restated in its entirety as follows:
 
x.           The ratio of (a) the outstanding principal balance of the Loan Note
to (b) the then current Appraised Value of the real property that secures the
Loan Note is less than or equal to 75%.  Appraisal reviews are required for
collateral securing any Loan Note.  Administrative review is required by Agent’s
appraisal department for any Loan Note in the principal amount of $5,000,000 or
less, and with respect to any Loan Note in the principal amount above
$5,000,000, technical review by Agent’s appraisal department is required.  In
any event, all Loan Notes must be consented to by Agent and First Bank.
 
 
3

--------------------------------------------------------------------------------

 
2.13           In the Recitals to each Pledge Agreement and Amended and Restated
Pledge Agreement executed by Borrower in connection with the Loan, the Master
Revolving Notes shall have the meaning ascribed to such term in the Credit
Agreement and the amount of the Loan referenced in each such agreement will be
the amount of the Total Commitment (as may increase or decrease from time to
time).
 
3. Payment of Fees, Costs and Expenses.  Borrower shall pay Bank, on demand, all
fees, costs and expenses relating to this Amendment, including without
limitation, all fees, costs and expenses (including attorney’s fees and costs,
whether out-of-pocket or recoverable pursuant to statute or court rule) incurred
by Bank in advising, negotiating, structuring, drafting, reviewing, amending,
terminating, enforcing, defending or concerning this Amendment, the Credit
Agreement, any of the Loan Documents or any agreement related thereto, whether
or not suit is brought.  For and in consideration of Lenders entering into this
Amendment, Borrower agrees to pay Agent (a) for the benefit of California Bank &
Trust, a division of ZB, N.A., a loan fee of $175,000 and (b) for the benefit of
First Bank, a loan fee of $75,000, such loan fees deemed earned, and immediately
due, upon execution of this Amendment by Borrower, Lenders and Agent, and is not
refundable.
 
4. Conditions to Effectiveness.  The effectiveness of this Amendment is
conditioned upon the Bank’s receipt of the following items, in form and content
acceptable to the Bank:
 
4.1         A fully executed counterpart of this Amendment.
 
4.2         Evidence that the execution, delivery and performance by the
Borrower of this Amendment and any instrument or agreement required under this
Amendment have been duly authorized.
 
4.3         Payment by the Borrower of the loan fees set forth in Section 3
above.
 
4.4         Payment by the Borrower of all costs, expenses and attorneys' fees
incurred by the Bank in connection with this Amendment.
 
4.5         Fully executed originals of the Master Revolving Notes.
 
5. Governing Law.  This Amendment shall be governed and controlled in all
respects by the laws of the State of California, without regard to any conflict
of law provisions or principles, including interpretation, enforceability,
validity and construction.
 
6. Integration.  This Amendment embodies the entire agreement and understanding
among the parties hereto relating to the subject matter hereof and supersedes
all prior agreements and understandings relating to the subject matter
hereof.  No course of prior dealings among the parties hereto, no usage of
trade, and no parol or extrinsic evidence of any nature, shall be used or be
relevant to supplement, explain or modify any term used herein.  In the event of
any conflict between the terms and provisions of this Amendment and the Loan
Documents, the terms and provisions of this Amendment shall control.  This
Amendment is a product of negotiation and preparation by and among the parties
hereto.  Therefore, Borrower and Bank expressly waive the provisions of Civil
Code Section 1654 and acknowledge and agree that this Amendment should not be
deemed prepared or drafted by any one party or any other and shall be construed
accordingly.
 
7. No Oral Modifications.  The terms of this Amendment cannot be waived,
modified or amended except by a writing signed by the parties to this
Amendment.  Each party agrees that he, she or it will not rely upon any oral or
other non-written waiver, modification or amendment.
 
8. Reliance.  Borrower has not relied upon any statement, representation or
promise of Bank or any person or entity acting on Bank’s behalf in executing
this Amendment or any related documents or instruments, except as expressly
stated in this Amendment or in the related documents or instruments.  Nothing
contained in this Amendment is intended to confer any rights, powers or
privileges on any person or entity other than the undersigned parties and their
heirs, successors and assigns.
 
9. Counterparts.  This Amendment may be executed in counterparts and facsimiles
and the counterpart, when properly executed and delivered, will constitute a
fully executed complete agreement.
 
10. Liens.  Nothing herein contained or done pursuant hereto shall affect or
impair or be construed to affect or impair the lien, charge or encumbrance
created by any Pledge Agreement or the priority thereof over other liens,
charges or encumbrances, if any, or to release or affect the liability of any
party or parties whomsoever who may now or hereafter be liable under or on
account of the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
11. Successors and Assigns. This Amendment shall apply to, bind and inure to the
benefit of the heirs, administrators, executors, legal representatives,
successors and assigns of Pledgor and the endorsees, transferees, successors and
assigns of Agent and Lenders.
 
 
 
[Signatures on following page(s)]
 

                                                             
 
5

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this document as of the
date first above written.
 
Borrower:
 
Owens Realty Mortgage, Inc.,
 
a Maryland corporation


 
By: ________________________________
Name:
Title:
 
AGENT:


CALIFORNIA BANK & TRUST,
a division of ZB, N.A.
as Agent
 
By: _________________________________
        Thomas C. Paton, Jr.
        Senior Vice President and Manager
 


 
LENDERS:


CALIFORNIA BANK & TRUST,

a division of ZB, N.A.





By:_________________________________
       Thomas C. Paton, Jr.
        Senior Vice President and Manager




FIRST BANK





By:_________________________________
Name:
Title:

[Signature Page to First Amendment]
 
 

--------------------------------------------------------------------------------

 

FORM OF COMPLIANCE CERTIFICATE
(Section 4(a)(iii))




To:           California Bank & Trust, a division of ZB, N.A.
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn.: Thomas C. Paton, Jr.


From:           Owens Realty Mortgage, Inc.


This Compliance Certificate is given pursuant to Section 4(a)(iii) of the
Amended and Restated Credit Agreement, dated April 16, 2015 between California
Bank & Trust, a division of ZB, N.A. (“Agent”) and Owens Realty Mortgage, Inc.
(“Borrower”), as it may have been amended, modified or supplemented (“Credit
Agreement”).  All initially capitalized terms used but not defined in this
Compliance Certificate shall have the meanings assigned to such terms in the
Credit Agreement.


The undersigned hereby certifies that:


1.  I am an Authorized Officer of Borrower, and hold the following position with
Borrower: _________________________.   I am authorized to execute and deliver
this Certificate to Agent on behalf of Borrower.
 
2.  I have reviewed and am familiar with the terms of the Credit Agreement and
the other Loan Documents and have made, or caused to be made under my
supervision, a detailed review of the transactions and condition (financial and
otherwise) of Borrower during the accounting period covered by the attached
financial statements.
 
3.  Attached hereto are the following [check as applicable]:
 
____   Consolidated financial statements of Borrower for and as of its fiscal
year ending _________________, containing the balance sheet of Borrower for and
as of the close of such fiscal year, statements of income, expenses and retained
earnings and a statement of cash flows of Borrower for such fiscal year, and
such other comments and financial details as are usually included in similar
reports, prepared in accordance with GAAP, all of which are true, complete and
correct to the best of my knowledge, and which have been audited by and are
accompanied by a report and opinion of an independent certified public
accountant.
 
____           Internally prepared consolidated financial statements of Borrower
for and as of its fiscal quarter ending ___________________, containing the
balance sheet of Borrower as of the end of such quarter, statements of income,
expenses and retained earnings and a statement of cash flows for Borrower for
such quarter and for the portion of the fiscal year of Borrower through the end
of the period then ending, and such other comments and financial details as are
usually included in similar reports, prepared in accordance with GAAP, all of
which are true, complete and correct to the best of my knowledge.
 
4.  The review described in paragraph 2 above did not disclose, and, to the best
of my knowledge, there existed no condition, event or occurrence which
constituted a Default or Event of Default during, or at the end of, the
accounting period covered by the attached financial statements, and there exists
no condition, event or occurrence which constitutes a Default or Event of
Default as of the date of this Compliance Certificate, except as set forth in
paragraph 5, below.
 
5.  Describe any exceptions to paragraph 4 hereof by listing, in detail and with
specific reference to specific sections of the Credit Agreement or applicable
Loan Document, the nature of the condition, event or occurrence, the period
during which it has existed and the actions that Borrower and/or any other Loan
Party has taken, is taking or proposes to take with respect to such condition,
event or circumstance.
 
6.  The schedules attached hereto and incorporated herein by this reference set
forth the financial data and computations evidencing Borrower’s compliance, or
non-compliance, with the covenants set forth in Credit Agreement Section 4(j)
(Unencumbered Liquid Assets), Section 4(k) (Debt-to-Tangible Effective Net Worth
Ratio), and Section 4(l) (Debt Service Coverage Ratio), all of which data and
computations are true and correct.
 
7.  This Compliance Certificate is effective and correct as of
_________________________.
 
 
1

--------------------------------------------------------------------------------

 
8.  I represent and warrant that the foregoing is true, complete and correct,
and that the information reflected in this Compliance Certificate and the
attachments complies with the representations and warranties contained in the
Credit Agreement and the other Loan Documents.
 
9.  This Compliance Certificate, together with the financial statements and the
computations set forth in the schedules attached hereto are made and delivered
to Agent on _________________.
 


OWENS REALTY MORTGAGE, INC.,
a Maryland corporation




By:_____________________________________
Name:
Title:



 
 
2

--------------------------------------------------------------------------------

 

Schedule to Compliance Certificate
As of:________________
 
Financial Covenants
 
I           Liquid Assets (per Credit Agreement  Section 4-j)
 
Unencumbered Liquid
Assets                                                                                 ___________
 
Requirement: Not less than $2,000,000 through 3/31/2016 and $3,000,000
thereafter
 
In
Compliance?                                                                                                           Yes/No
 


 
II           Debt-To-Tangible Net Worth Ratio (Section 4-k)
 
A.  
Debt                                                                                                                   
___________

B.  
Tangible Net
Worth                                                                                        
___________

C.  
Ratio of-A to
B                                                                                                 
___________

 
Requirement:  Not to exceed 0.50 to 1.00 through March 31, 2016
and not to exceed 0.60 to 1.00 thereafter
 
In
compliance?                                                                                                           Yes/No
 


 
III           Debt Service Coverage Ratio (Section 4-l)
 
A.  
EBITDA (for the period beginning _____ and ending________)          ___________

B.  
Debt Service

1.  
Total Interest Expense (per financial
statement)                                 ___________

2.  
Less interest expense excluded (as
defined)                                        ___________

3.  
Net Interest Expense ( B 1 less B
2)                                                       ___________

4.  
Current Maturity of Long Term Debt (per financial statement) at    ___________

5.  
Less excluded items

(a) principal amounts due at maturity intended to be refinanced   __________
(b) outstanding amounts on lines of credit if included in B 4).        
__________
6.  
Net Current Maturity of Long Term Debt (B 4 less B 5 (a&b)          ___________

Ratio of A to B
6                                                                                             
___________
 
Requirement not less than 1.75 to 1
In
Compliance?                                                                                                     
Yes/No
 

                                                            
 
3

--------------------------------------------------------------------------------

 

FORM OF BORROWING BASE CERTIFICATE
(Section 4(a)(iv))




To:          California Bank & Trust, a division of ZB, N.A.
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn.: Thomas C. Paton, Jr.


From:           Owens Realty Mortgage, Inc.


This Borrowing Base Certificate is given pursuant to Section 4(a)(iv) of the
Amended and Restated Credit Agreement, dated April 16, 2015 among California
Bank & Trust, a division of ZB, N.A. (“Agent”), the financial institutions from
time to time signatory thereto (“Lenders”) and Owens Realty Mortgage, Inc.
(“Borrower”), as it may have been amended, modified or supplemented (“Credit
Agreement”), and the Amended and Restated Advance Formula Agreement dated April
16, 2015 among Agent, Lenders and Borrower, as it may have been amended,
modified or supplemented (“Advance Formula Agreement”).  All initially
capitalized terms used but not defined in this Borrowing Base Certificate shall
have the meanings assigned to such terms in the Credit Agreement or the Advance
Formula Agreement, as applicable.


The undersigned hereby certifies that:


10.  I am an Authorized Officer of Borrower, and hold the following position
with Borrower: _________________________.   I am authorized to execute and
deliver this Certificate to Agent on behalf of Borrower.
 
11.  I have reviewed and am familiar with the terms of the Credit Agreement, the
Advance Formula Agreement, the other Loan Documents, and have made, or caused to
be made under my supervision, a detailed review of the transactions and
condition of Borrower, the Eligible Loan Notes, and the Eligible Owned Real
Properties.
 
12.  Each of the following is an Eligible Loan Note, with a statement of the
current outstanding principal balance and Appraised Value of the real property
securing the Eligible Loan Note:
 

 
Note
Outstanding Principal Balance of Note
Appraised Value of Real Property Securing Note
Borrowing Availability (Lesser of 75% of Outstanding Principal Balance of Note
and 50% of Appraised Value of Real Property Securing Note)
a.
       
b.
       



 
Each of the Eligible Loan Notes satisfies all of the requirements set forth in
Section 1(B) of the Advance Formula Agreement.
 
The aggregate amount of borrowing availability based on Eligible Loan Notes is
$_________________,
 
13.  Each of the following is an Eligible Owned Real Property, with a statement
of its Appraised Value:
 

 
Property
Appraised Value
Borrowing Availability (50% of Appraised Value)
a.
     
b.
     



 
Each of the Eligible Owned Real Properties satisfies all of the requirements set
forth in Section 1(C) of the Advance Formula Agreement.
 
The aggregate amount of borrowing availability based on Eligible Owned Real
Property is $____________.
 


 
4

--------------------------------------------------------------------------------

 
 
14.  Under the Advance Formula Agreement, the maximum amount that may be
borrowed from Lenders (including from Agent with respect to a Swing Line Loan)
is $______________, consisting of the lesser of (a) $50,000,000.001 or (b) the
sum of (i) the borrowing availability under the Eligible Loan Notes plus (ii)
the borrowing availability under the Eligible Owned Real Properties.
 
15.  The current outstanding principal balance owed by Borrower to Lenders
(including to Agent with respect to any Swing Line Loan) under the Advance
Formula Agreement is $___________________.
 
16.  The remaining borrowing availability under the Advance Formula Agreement is
$___________________.
 
17.  This Borrowing Base Certificate is effective and correct as of
__________________.
 
18.  I represent and warrant that the foregoing is true, complete and correct,
and that the information reflected in this Borrowing Base Certificate complies
with the representations and warranties contained in the Credit Agreement, the
Advance Formula Agreement, and the other Loan Documents.
 
19.  This Borrowing Base Certificate is made and delivered to Agent on
_________________.
 


OWENS REALTY MORTGAGE, INC.,
a Maryland corporation




By:_____________________________________
Name:
Title:





--------------------------------------------------------------------------------

 
1 As may be increased from time to time to $75,000,000 as provided in the
Addendum to Credit Agreement.

                                                           
 
5

--------------------------------------------------------------------------------

 

FORM OF DISBURSEMENT REQUEST
(Section 4(m))




To:           California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn.: Thomas C. Paton, Jr.


From:           Owens Realty Mortgage, Inc.


This Disbursement Request is given pursuant to the Amended and Restated Credit
Agreement, dated April 16, 2015 among California Bank & Trust, a division of ZB,
N.A., fka California Bank & Trust (“Agent”), the financial institutions
signatory thereto from time to time (“Lenders”) and Owens Realty Mortgage, Inc.
(“Borrower”), as it may have been amended, modified or supplemented (“Credit
Agreement”), the Amended and Restated Advance Formula Agreement, dated April 16,
2015 among Agent, Lenders and Borrower, as it may have been amended, modified or
supplemented (“Advance Formula Agreement”), the Amended and Restated Master
Revolving Note in the principal amount of $35,000,000, by Borrower to the order
of California Bank & Trust, a division of ZB, N.A. (as it may have been amended,
modified or supplemented, the “CB&T Note”), the Amended and Restated Master
Revolving Note in the principal amount of $15,000,000, by Borrower to the order
of First Bank, each dated as of the date of the First Amendment to Amended and
Restated Credit Agreement (as it may have been amended, modified or
supplemented, the “First Bank Note”) and any other promissory notes issued
pursuant to the Credit Agreement from time to time as permitted under Section
2(c) of the Addendum to Credit Agreement dated April 16, 2015, as it may have
been amended, modified or supplemented (the “Additional Notes”).  The CB&T Note,
the First Bank Note and the Additional Notes, if any, are referred to
collectively as the “Master Revolving Notes”).  All initially capitalized terms
used but not defined in this Disbursement Request shall have the meanings
assigned to such terms in the Credit Agreement.


The undersigned hereby certifies that:


1.  
I am an Authorized Officer of Borrower, and hold the following position with
Borrower: _________________________.   I am authorized to execute and deliver
this Disbursement Request to Agent on behalf of Borrower.

 
2.  
On behalf of Borrower, I represent and warrant that the statements made in the
Compliance Certificate and Borrowing Base Certificate most recently delivered to
Agent are true, complete and correct as of the dates thereof, and that Borrower
is entitled under the Loan Documents, as of the date hereof, to receive the
disbursement requested by this Disbursement Request.

 
3.  
On behalf of Borrower, I request that Agent disburse the sum of $_______________
to Borrower pursuant to the Credit Agreement, the Advance Formula Agreement and
the Master Revolving Notes in the following manner:

 
□           Swing Line Loan in the amount of $___________________.
 
□           Loan in the amount of $___________________.
 
4.  
This Disbursement Request is made and delivered to Agent on _________________.

 


OWENS REALTY MORTGAGE, INC.,
a Maryland corporation




By:_____________________________________
                                                                                                               
Name:
Title:



                                                                 
 
6

--------------------------------------------------------------------------------

 

Schedule 1


Lenders; Total Commitment – Pro Rata Share




Total Commitment:  $50,000,000.00




 
 
Commitment
 
 
Lender
Pro Rata Share
of
Total Commitment
 
 
Address/Tel/Fax/E-Mail
       
$35,000,000.00
California Bank & Trust, a division of ZB, N.A.
70%
California Bank & Trust
456 Montgomery Street, 23rd Floor
San Francisco, CA  94104
Attn:  Thomas C. Paton, Jr.
Senior Vice President
 
Tel:  415-875-1447
Fax:  415-875-1456
E-Mail:  tom.paton@calbt.com
 
$15,000,000.00
First Bank
30%
First Bank
1700 North Broadway, Suite 201
Walnut Creek, CA  94596
Attn:  ________________
 
 
Tel: _____________
Fax:  ____________
E-Mail: _______________
 
       



 

 
 
7

--------------------------------------------------------------------------------

 
